Bloodworth, J.
No error requiring the grant of a new trial was committed in any of the rulings on the rejection of evidence as complained of in the amendment to the motion for new trial, in grounds 1, 2, and 3; or in failing to instruct as complained of in ground 4; or in charging the jury as complained of in ground 5. On questions of fact the jurors are the final arbiters. The trial judge approved their finding in this case, and this court will not interfere.

Judgment affirmed, on main bill of emcep lions; eross-bill dismissed.


Broyles, P. J., and Stephens, J., coneur.